IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          March 11, 2010

                                       No. 09-10389                   Charles R. Fulbruge III
                                                                              Clerk

JOHN WILEY PRICE,

                                                  Plaintiff-Appellee
v.

EDDIE BERNICE JOHNSON,

                                                  Defendant-Appellant



               Petition for Writ of Mandamus to the United States
                District Court for the Northern District of Texas
                             USDC No. 3:09-CV-476


Before REAVLEY, DAVIS, and STEWART, Circuit Judges.
PER CURIAM:*
       Appellant Eddie Bernice Johnson seeks a writ of mandamus vacating the
district court’s remand order and directing the court to consider and resolve her
motion to dismiss. For the reasons given in our decision dismissing for lack of
jurisdiction Johnson’s direct appeal from the remand order, we are also without
jurisdiction to consider the remand by a petition for writ of mandamus. See In
re Weaver, 610 F.2d 335, 337 (5th Cir. 1980). Accordingly, IT IS ORDERED that
the petition for writ of mandamus is DENIED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.